Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the communication filed on February 18, 2021.
Information Disclosure Statement filed on 02/18/2021 has been considered by the examiner.
Claims 1-20 are allowed.


REASONS FOR ALLOWANCE

Claims 1-20 are allowed. No reason for allowance is necessary as the record is clear in light of further search conducted and persuasive arguments filed on 02/18/2021. See MPEP 1302.14(I).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446